Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
The terminal disclaimer filed on 01/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,513,765 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Case, Jr (US 20090213081 A1) - input controller includes a facing surface that faces a user when the controller is held in the user's hand or hands during use, and one or more non-facing surfaces that each faces away from the user when the controller is held the user's hand or hands during use, mode of the input device may be changed with orientation

Hovden et al. (US 20080284738 A1) - A proximity sensor device and method is provided that facilitates orientation changes in displays. The proximity sensor device and method provide a user with the ability to indicate an orientation change in a display using the sensing region of a proximity sensor device as a user interface. In one specific 

Hotelling (US 20060197753 A1) - A multi-functional hand-held device capable of configuring user inputs based on how the device is to be used, including standard and control regions and can be positioned at any position on the display, including configurations can be used in either portrait or landscape modes

Gahm et al. (US 20030210262 A1) - a slide viewer capable of simultaneous display of more than one scan of an area of interest of a slide, including a low-magnification scan of either all or portions of a slide. This low-magnification scan is used as a visual and navigational aid to the user. The low-magnification scan does not overlap the area of interest of a slide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179